Title: To George Washington from Henry William DeSaussure, 7 September 1795
From: DeSaussure, Henry William
To: Washington, George


          
            Sir.
            Philadelphia. Sept: 7th 1795
          
          Understanding that you will leave the City tomorrow, I take the liberty of repeating to you what I mentioned in Conversation three days ago respecting the directorship of the Mint.
          You were without doubt Informed by Mr Randolph That my acceptance of that place was conditional, & that I reserved the right of resigning, without any Imputation of Inconstancy, in the event of my father’s disapproving the Step; or, of my finding the duties of the office Incompatible with the pursuit of my profession—To this limited acceptance he acquiesced in writing—I have Since had full Communication with my father & friends, and they are unanimous in recommending to me not to keep the office, but to resign & return home—I will only say that their recommendation is not founded in any aversion to the public service but on reasons, domestic & personal to myself.
          The experience too of a few months has shewn me that it is difficult to discharge the duties of the office faithfully, in union with a private profession. I therefore beg leave to give notice That I shall resign the office.
          As It would distress me exceedingly to produce any Inconvenience or derangement in the public business, I will chearfully Continue to discharge the duties of the office to the end of september, by which time I hope a successor may be obtained. Beyond That time It wd be exceedingly Inconvenient to me to remain in this Country, & I beg leave to Solicit a release at least pretty early in October.
          Permit me sir to detain Your Attention one moment longer, whilst I express my cordial acknowledgments for the Confidence reposed in me—Be persuaded That It will be a stimulus through life to persevere in the rout of Integrity & of honor. With the sincerest & most respectful attachment, & affectionate Estimation, I have the honor, to be sir, your most obliged sert
          
            Henry Wm DeSaussure
          
        